PER CURIAM.
The employer/carrier appeal a worker’s compensation order which resolved certain issues and stated that a claim for temporary partial disability benefits was granted. However, the order further indicated that it was not shown whether the claimant had received and returned any Employee Earnings Reports. Noting that without those forms the parties might be unable to determine the amount of benefits due, the order cited Jack Feagin Electric, Inc. v. Hallmark, 894 So.2d 1083 (Fla. 1st DCA 2005), and specified that the benefits “are not payable until the forms are completed by the claimant and returned to the carrier.”
The claimant’s entitlement to temporary partial disability benefits was disputed at the hearing, and the appealed order did not resolve all outstanding issues in connection with that claim. Instead, it left the amount of such benefits unresolved and potentially subject to further dispute and another hearing after submission of the referenced forms. The order is thus interlocutory and not presently appealable. Crown Hotel v. Friedman, 420 So.2d 418 (Fla. 1st DCA 1982); General Electric Co. v. Hawkins, 413 So.2d 836 (Fla. 1st DCA 1982).
This appeal is therefore dismissed.
ALLEN, LEWIS, and HAWKES, JJ., concur.